Citation Nr: 0024923	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the spine.  

2.  Entitlement to a compensable initial rating for residuals 
of a compound fracture of the left femur.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
degenerative joint disease of the lumbosacral, thoracic, and 
cervical spine.  Within the same rating action, the veteran 
was also awarded service connection, with a noncompensable 
initial rating, for residuals of a fracture of the femur of 
the left leg, and service connection, with a 20 percent 
initial rating, for residuals of a splenectomy with 
incidental appendectomy.  The veteran responded with a July 
1998 notice of disagreement regarding the denial of service 
connection for degenerative joint disease of the spine and 
the award of a noncompensable initial rating for residuals of 
a left leg fracture.  He was afforded a statement of the 
case, and perfected his appeal with a timely VA Form 9.  

In a November 1998 statement to the RO, the veteran requested 
re-evaluation of his 20 percent initial rating for his 
service connected residuals of a splenectomy with incidental 
appendectomy.  The RO reconsidered the veteran's initial 
rating, and issued a March 1999 rating decision denying an 
increased initial rating, in excess of 20 percent, for his 
residuals of a splenectomy with incidental appendectomy; he 
was so informed in April 1999.  At his July 2000 hearing 
before a member of the Board, the veteran again requested an 
increased rating for his service connected residuals of a 
splenectomy with incidental appendectomy; the RO is invited 
to take action on this informal claim as appropriate.  


FINDINGS OF FACT

1.  The veteran has submitted a plausible claim for service 
connection for degenerative joint disease of the spine.  

2.  The veteran does not have a disability of the spine that 
is the result of a disease or injury in service.  


CONCLUSION OF LAW

Service connection for degenerative joint disease of the back 
is denied. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he was 
injured in a motor vehicle accident in May 1967.  His 
injuries included an open compound fracture of the femur of 
the left leg, lacerations of the right hand, left eyelid, and 
spleen, and a traumatic pneumothorax of the left lung.  The 
veteran's spleen was eventually removed due to his injuries.  
No spinal injuries were noted at the time of his initial 
hospital admission, but a July 1967 nursing notation does 
reveal the veteran's complaints of back pain.  No specific 
injury of the spine or back was diagnosed.  He was afforded 
an August 1968 service separation examination, and no 
disabilities of the spine were noted at that time.  On his 
medical history questionnaire, he reported no current or 
prior history of recurrent back pain.  

In September 1996, the veteran sought private medical 
treatment for back pain.  He had tenderness across the 
lumbosacral region, and some decreased sensation in the lower 
extremities.  X-rays revealed mild degenerative disc disease 
of the lower lumbar spine.  

The veteran sought private medical treatment from Dr. G.M.B., 
M.D., for back pain in November 1996.  He reported a history 
of intermittent back pain since a motor vehicle accident 
approximately 30 years ago.  An X-ray of the veteran's 
lumbosacral spine was also taken in November 1996.  Some 
disc-space narrowing was observed, and bilateral facet 
disease was diagnosed.  

A private May 1997 X-ray of the cervical spine was afforded 
the veteran, and mild degenerative bone and disc disease was 
diagnosed.  

The veteran filed a claim in July 1997 for service connection 
for several disabilities, including a disability 
characterized by back pain, and residuals of a fracture of 
the left leg.  In support of his application for benefits, he 
also submitted several lay statements from family and friends 
who have know him for many years.  These parties stated in 
pertinent part that the veteran was involved in a motor 
vehicle accident during service and has experienced chronic 
back pain since that time.  

The veteran's private physician also submitted a July 1997 
written statement.  The doctor wrote that he has treated the 
veteran since 1976, and he has exhibited a chronic low back 
syndrome since that time.  

The veteran began seeking VA outpatient treatment in 1997.  
VA treatment records confirm arthritis of multiple joints and 
deep vein thrombosis of the lower extremities.  He was 
briefly hospitalized in July 1997 for evaluation of possible 
deep vein thrombosis, and a popliteal deep vein thrombosis 
was found in his left leg.  Outpatient follow-up was 
recommended.  

The RO considered the evidence of record and issued a January 
1998 rating decision awarding the veteran service connection 
for residuals of a compound fracture of the left femur, 
without artery or neurological involvement; a noncompensable 
initial rating was assigned.  Service connection was denied 
for degenerative joint disease of the thoracic, cervical, or 
lumbosacral spine.  

The veteran responded with a July 1998 notice of disagreement 
regarding the entirety of the RO's January 1998 rating 
decision.  This notice of disagreement was later clarified to 
include only the denial of service connection for 
degenerative joint disease of the thoracic, cervical, or 
lumbosacral spine, and the initial rating awarded for 
residuals of a compound fracture of the left femur; the 
veteran stated he had deep vein thrombosis and foot drop of 
the left leg which he attributed to his service connected 
injuries.  The veteran was afforded a statement of the case 
on these issues in December 1998, and he filed a January 1999 
VA Form 9, perfecting his appeal.  

The veteran testified at a personal hearing at the RO in 
November 1998.  He stated that he did not seek treatment for 
his back pain until the mid-1970's, but had experienced back 
pain since his motor vehicle accident in service.  He 
continues to experience chronic back pain.  Regarding his 
residuals of a fracture of the left leg, he stated that he 
now experiences left foot drop and numbness of the left leg; 
these disabilities were attributed by the veteran to his in-
service left leg injury.  

The veteran was afforded a personal hearing before a member 
of the Board in July 2000 wherein he repeated his prior 
assertions.  


Analysis

The veteran seeks service connection for degenerative joint 
disease of the spine.  Service connection will be awarded for 
any current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Certain statutorily enumerated disorders, such as 
arthritis, may be presumed to have been incurred in service 
if they manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
In any claim before the VA, the benefit of the doubt will be 
afforded the claimant whenever the evidence is in approximate 
balance between the positive and the negative.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

As an initial matter, the veteran's claim for service 
connection for degenerative joint disease of the spine is 
well grounded, meaning it is plausible.  He has contended 
that he injured his back in a motor vehicle accident during 
service; both a motor vehicle accident and complaints of back 
pain shortly thereafter are verified by the service medical 
records.  For the purpose of determining if the veteran's 
claim is well grounded, this assertion of a back injury in 
service will be accepted as true.  See King v. Brown, 5 Vet. 
App. 19, 21 (1993).  He has also reported continuing back 
pain since his accident in service.  These assertions of 
continuing back pain symptomatology are also accepted as 
true, at least for the purpose of determining well 
groundedness.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, he has submitted current medical evidence of 
degenerative joint disease of the lumbosacral and cervical 
spine, verified by X-ray.  As such, his claim is well 
grounded and the VA has a statutory duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  

However, for the reasons to be discussed below, the veteran's 
claim for service connection for degenerative joint disease 
of the spine must be denied on the merits.  

At the time of the veteran's May 1967 motor vehicle accident, 
he was not diagnosed with any diseases or injuries of the 
back.  While a July 1967 nursing note records his complaints 
of back pain, for which he was given pain killers, no 
diagnosis of a back or spinal disability was made at that 
time.  Likewise, his August 1968 service separation 
examination was negative for any disability of the spine or 
back.  According to the evidence of record, the veteran did 
not seek any treatment for his back pain until 1976, at which 
time a chronic low back syndrome with intermittent episodes 
of sciatic pain was diagnosed by a private doctor.  Thus, the 
veteran was not given a medical diagnosis of a back 
disability until 8 years after his separation from service.  
Additionally, no medical expert of record has stated that his 
current disability of the back were incurred during service, 
or within a year thereafter.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1999).  As presented, the record does not establish 
that the veteran's current disabilities of the back were 
initially incurred in service, or within a year thereafter.  

The veteran has himself stated that he initially experienced 
back pain during service, and this pain continued on a 
recurrent basis after his discharge.  Regarding his claimed 
pain of the back, the veteran is certainly competent to offer 
credible lay testimony regarding such easily observable 
symptomatology as pain.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  
However, reports of continuous pain since service are 
insufficient to demonstrate that any in-service disease or 
injury resulted in the veteran's current degenerative joint 
disease of the spine.  When confronted with similar facts in 
the case of Savage v. Gober, 10 Vet. App. 488 (1997), the 
Court stated that "notwithstanding the appellant's showing 
of post-service continuity of symptomatology . . . , medical 
expertise is required to relate the appellant's present 
arthritis etiologically to his post-service symptoms."  Id. 
at 497-98 [citing Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997)]; see also Hodges v. West, 13 Vet. App. 287 
(2000).  The veteran's assertions themselves are insufficient 
to establish a medical nexus between his current disability 
and any in-service injury, as he is a layperson not qualified 
to offer medical opinion evidence to the VA.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, the veteran has not presented sufficient 
evidence to establish that his current degenerative joint 
disease of the back is due to a disease or injury incurred 
during service, or within a year thereafter.  As a 
preponderance of the evidence is against the veteran's claim, 
the statutory benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (1999).  

ORDER

Service connection for degenerative joint disease of the back 
is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased initial rating for his service 
connected residuals of an open compound fracture of the femur 
of the left leg.  A claim for an increased rating for a 
service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

The VA's statutory duty to assist includes affording the 
veteran a thorough and contemporaneous medical examination to 
evaluate his current level of impairment resulting from his 
service connected disability.  See Pond v. West, 12 Vet. 
App. 341 (1999).  According to his service medical records, 
the veteran had "dead muscle" of the left thigh at the time 
his left leg fracture was surgically repaired.  He also 
currently claims numbness, foot drop, and deep vein 
thrombosis resulting from his service connected disability of 
the left leg.  Because the veteran has not been afforded a VA 
medical examination, and the current record is inadequate to 
properly determine his current level of disability, a remand 
is required.  The veteran must be afforded a VA medical 
examination to determine the specific residuals of his 
compound fracture of the left femur, including all 
dermatological, neurological, arterial, and/or 
musculoskeletal impairment, if any.  The RO must consider 
whether separate ratings, based on distinct and separate 
impairment of unique body systems, is warranted.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  

As is noted in the introduction of this remand, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, the Court has stated that 
separate ratings can be assigned separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
reconsidering the veteran's claim, the RO must determine 
whether a staged rating is indicated by the evidence for any 
period of the veteran's pending claim.  38 U.S.C.A. §§ 3.400, 
3.500, 4.29, 4.30 (1999).  

Thus, in light of the above, this claim is REMANDED for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
medical examination(s) to evaluate his 
service connected residuals of a fracture 
of the left femur.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the consequences of a failure to 
appear for examination.  The claims 
folder, including the service medical 
records, should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The examiner 
should evaluate the veteran's residuals 
of a fracture of the femur of the left 
leg, and state with specificity all 
impairment arising from that injury, to 
include, but not be limited to, any 
dermatological, neurological, arterial, 
orthopedic, and/or musculoskeletal 
impairment of the left leg.  Any 
impairment of the left knee and/or hip 
should be noted, accompanied by a medical 
opinion regarding any causal connection 
to the history of a left femur fracture.  
The medical basis for all opinions 
expressed should be indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's initial rating claim.  In so 
doing, the RO should determine if, based 
on the presence of separate and distinct 
symptomatology, separate ratings are 
warranted for the veteran's various 
residuals of a fracture of the femur of 
the left leg.  See Esteban, supra.  If 
the actions taken remain adverse to the 
veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

